FILED
                            NOT FOR PUBLICATION                             FEB 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TAMARA GRIGORYAN,                                No. 10-70746

              Petitioner,                        Agency No. A099-449-917

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 13, 2014
                              Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.



       Tamara Grigoryan, native of the Soviet Union and citizen of Armenia,

petitions for review of a decision of the Board of Immigration Appeals (BIA)

affirming an immigration judge’s (IJ) denial of her applications for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(CAT) based upon Grigoryan’s lack of credibility and her failure to corroborate her

claims of persecution. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

1.    The BIA found that Grigoryan was not credible based on several

inconsistencies and contradictory testimony. None of the cited inconsistencies and

contradictions were supported by substantial evidence. “[T]he BIA must provide a

petitioner with a reasonable opportunity to offer an explanation of any perceived

inconsistencies that form the basis of a denial of asylum.” Chen v. Ashcroft, 362
F.3d 611, 618 (9th Cir. 2004). Here, the agency failed to afford Grigoryan with the

opportunity to offer an explanation. Further, to the extent that the BIA concluded

that Grigoryan’s testimony was vague, this conclusion also fails because Grigoryan

was not given an opportunity to clarify her testimony. See Guo v. Ashcroft, 361
F.3d 1194, 1200, 1202 (9th Cir. 2004) (“[U]nclear [or vague] testimony may not

serve as substantial evidence for an adverse credibility finding when an applicant is

not given the chance to attempt to clarify his or her testimony.”). Therefore,

substantial evidence does not support the adverse credibility determination.


                                         -2-
2.    Despite the BIA’s adverse credibility finding, the BIA concluded, in the

alternative, that her testimony was confusing and did not meet her burden of proof.

Therefore, corroboration of her testimony was required. See Ren v. Holder, 648
F.3d 1079, 1093 (9th Cir. 2011). The IJ provided notice to Grigoryan on numerous

occasions that corroboration was necessary or that she needed third party

corroboration that the corroborating evidence would not be available. The matter

was continued several times with the warning that she needed to corroborate her

claim. Grigoryan failed to do so. Therefore, she was afforded a sufficient

opportunity to obtain the evidence. Id. at 1093-94. As a result, substantial

evidence supports the BIA’s conclusion that Grigoryan failed to corroborate her

claim. The BIA “was not compelled to conclude that [Grigoryan] met [her] burden

of proof without the corroborating evidence . . . requested.” Id. at 1094.

      PETITION FOR REVIEW DENIED.




                                         -3-